Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The finality of previous office action is withdrawn in view of newly found prior art.  The Office apologizes for the delay.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-9, and 11-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohshima et al. (2010/0070139) in view of Taniguchi et al. (2006/0115120), further in view of Yano, Jr. et al. (2013/0155714), and further in view of Kimura (JP 2008124303 A).
 	Regarding claim 5, Ohshima discloses a camera having a field of view (11);
a display in communication with the camera configured to depict the field of view (19);
an infrared light-emitting diode (IR LED) configured to illuminate the field of view, the IR LED configured to operate at a temperature (12); and
a camera housing, the camera and the IR LED are arranged in the camera housing and configured to be arranged outside the vehicle (para. 102, 103); except

Yano, from the similar field of endeavor, teaches a controller for controlling infrared LEDs based on temperature (Figure 7).  By controlling the infrared LEDs based on temperature, damages caused by overheating can be prevented (para. 0035).  
	Taniguchi, from the similar field of endeavor, teaches a controller for controlling infrared LEDs based on temperature (Figure 3, 2R, 2L), which is also intended for preventing overheating (para. 0006-0007), and a warning signal (para. 0032) for indicating when the temperature exceeds a specific temperature.
	Therefore, in order to prevent damages from overheating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Yano and Taniguchi into Ohshima to perform the well known functions as claimed.  By including Yano and Taniguchi, the temperature of the infrared cameras in Ohshima could be correctly sensed, and the driver or operator could be properly warned or informed when the high temperature event is detected.  
	Kimura, from the similar field of endeavor, teaches drive apparatus including a sensor for measuring value of electric current flowing through a semiconductor light-emitting element and value of voltage applied to the light-emitting element (340), and a temperature estimation unit for estimating temperature of the light-emitting element based on output of sensor during different operation states (350).  The drive apparatus 
Regarding claim 2, Ohshima discloses the field of view corresponds to one of a corner view or a rear-facing field view, wherein the display is configured to display at least one of class II and class IV views illuminated by the IR LED for the rear-facing view, and the display is configured to display at least one of class V and class VI views illuminated by the IR LED for the comer view (note Figure 3).
	Regarding claim 3, as set forth in rejection to claim 5, Kimura discloses that the system comprising a temperature sensor (340, 350) configured to measure the temperature of the LED, and Taniguchi discloses an internal temperature sensor 12 inside the camera housing 2R and 2L.  In addition, Ohshima discloses side view mirrors (ML, MR) for housing both the camera and the IR LEDs (para. 0103).  Since the temperature sensor (Kimura, 340, 350) is for detecting temperature of the LEDs and Taniguchi teaches to house camera and temperature sensor in a same housing, it would have been obvious to include Kimura’s temperature sensor into the side view mirror housing of Ohshima when above prior art are combined as set forth for claim 5.
	Regarding claim 4, the controller is in communication with the temperature sensor and is arranged in the camera housing, the controller is a first controller (170a and 170b in Yano), and comprising a second controller (45 in Ohshima) that is in 
	Regarding claim 6, similar to rejection to claim 4, the IR LED is mounted on a first controller (170a and 170b in Yano), and the controller is a second controller that includes a video processor configured to provide a video signal to the display (45 in Ohshima).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the first and second controllers by a wire bundle consisting of two wires with the current provided over the wires so that the light emitting diode temperature could be measured by the drive apparatus of Kimura.
	Regarding claim 7, in addition of above combinations, Yano discloses that the second controller is configured to command the IR LED on the first controller between multiple output levels over the wire bundle (para. 35). 
Regarding claim 8, Taniguchi discloses the warning corresponds to a symbol on the display (para. 0032).
	Regarding claim 9, Yano discloses a switch (170, 170a 170b), and the IR LED shut down command is provided by the switch, wherein the switch is configured to be manually operated by a driver to turn the IR LED on and off (para. 0030).
	Regarding claim 15, Ohshima discloses a method of managing night vision for a vehicle camera mirror system (Fig. 1), comprising the steps of:
powering an infrared light-emitting diode (IR LED) (12, 41); except
sensing a temperature related to the IR LED, wherein the sensing step includes sensing a current provided to the IR LED, and the temperature is inferred from the current; and

commanding one of a warning or the IR LED in response to the temperature exceeding a threshold.
Yano, from the similar field of endeavor, teaches a controller for controlling infrared LEDs based on temperature (Figure 7).  By controlling the infrared LEDs based on temperature, damages caused by overheating can be prevented (para. 0035).  
	Taniguchi, from the similar field of endeavor, teaches a controller for controlling infrared LEDs based on temperature (Figure 3, 2R, 2L), which is also intended for preventing overheating (para. 0006-0007), and a warning signal (para. 0032) for indicating when the temperature exceeds a specific temperature.
	Therefore, in order to prevent damages from overheating, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Yano and Taniguchi into Ohshima to perform the well known functions as claimed.  By including Yano and Taniguchi, the temperature of the infrared cameras in Ohshima could be correctly sensed, and the driver or operator could be properly warned or informed when the high temperature event is detected.  
	Kimura, from the similar field of endeavor, teaches drive apparatus including a sensor for measuring value of electric current flowing through a semiconductor light-emitting element and value of voltage applied to the light-emitting element (340), and a temperature estimation unit for estimating temperature of the light-emitting element based on output of sensor during different operation states (350).  The drive apparatus effectively forgoes a separate temperature sensor by utilizing the light-emitting device current to measure the device temperature.  This reduces the circuit elements and cost 
	Regarding claim 11, see rejection to claim 2.
	Regarding claim 12, see rejection to claim 5.
	Regarding claim 13, see rejection to claim 5.
	Regarding claim 14, the sensing step includes sensing the temperature with a temperature sensor connected to a printed circuit board to which the IR LED is mounted (see Figure 2 in Kimura).
	Regarding claim 16, Taniguchi discloses a step of manually switch off the IR LED after displaying the warning symbol (para. 32) by shutting off the vehicle.
	Regarding claim 17, Ohshima discloses the powering step includes manually switching on the IR LED by turning on the vehicle.
Allowable Subject Matter
Claims 18-20 are allowed.
Response to Arguments
Upon further consideration, a new ground(s) of rejection is made in view of Kimura.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422